DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, the claim recites a judicial exception in the form of either a mathematical calculation or mental process.  This is embodied in the claim in the limitations directed to “calculating” or “determining.”
Additionally recited are limitations directed to “exposing,” “measuring,” “collecting,” or “sealing.”  The claim as a whole in light of these factors will be considered below.
The judicial exception is not integrated into a practical application because, each of the additionally recited steps are merely directed to a process required for data gather, and not directed to significant manipulative steps.  There does not appear to be anything significantly more than the judicial exception for the same reason, and in addition, these steps appear to be conventional, at least as officially noted by the examiner.
Claim 2 is similar, except that there are no manipulative steps, and the recitation is to perform the steps on a processor.  This fails to be subject matter eligible for a similar reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797